As to the formula of the acknowledgment and of the probate there is no controversy. The execution of all deeds of conveyance may be proved or acknowledged before a notary public (C. S. 3293), and the clerk of the Superior Court is authorized to appoint a deputy, who may probate deeds and other conveyances. C. S. 935, 3305;Piland v. Taylor, 113 N.C. 1. The appeal, therefore, presents the simple question whether a woman is now disqualified to serve in the capacity of notary public or deputy clerk. In S. v. Knight, 169 N.C. 334, it was held that the position of notary public is a public office, and that women were precluded from holding this office because they were not legally qualified voters (Const., Art. VI, sec. 7); and in Bank v.Redwine, 171 N.C. 559, it was plainly suggested that for the same reason a woman could not hold the position of deputy clerk. The disqualification upon which these decisions were based has since been *Page 67 
removed by the adoption of the Nineteenth Amendment to the Federal Constitution, which became effective on 26 August, 1920, and subsequent legislation. Fed. St. Anno., Sup. 1920, p. 821; Public Laws of North Carolina, 1919, ch. 129; Public Laws of North Carolina,         (63) extra session 1920, ch. 93; amendment to Constitution of North Carolina, Art. VI, sec. 4, effective January, 1921. "Every voter in North Carolina, except as in this article disqualified, shall be eligible to office." Const., Art. VI, sec. 7. The mere fact that the notary public and the deputy clerk who respectively took the acknowledgment and the probate of the deed were women does not invalidate the conveyance.  The judgment of the Superior Court is therefore
Affirmed.